Citation Nr: 0603628	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  05-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to April 
1983.

This appeal arises before the Board of Veterans Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia (RO).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  There is no competent medical evidence of record showing 
that hypertension or coronary artery disease is related to 
the veteran's active duty service, or was manifest within one 
year of service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active service and may not be presumed to have been 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005). 

2.  Coronary artery disease was not incurred in or aggravated 
by the veteran's active service and may not be presumed to 
have been incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See 66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist, as required by the VCAA.  The 
Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether service 
connection is warranted.  Specifically, the appellant was 
advised by VA of the information required to substantiate the 
claim on appeal.  Collectively, in a VCAA letter dated March 
2004, and an April 2005 statement of the case (SOC), the 
appellant was provided with information regarding the 
evidence needed to substantiate his service-connection claim.  
He was informed of the VA duties to assist and notify 
pursuant to the VCAA.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the veteran's claim.  Under these circumstances, the Board 
finds that the service medical records, post-service medical 
records, and lay statements, are adequate for determining 
whether service connection for hypertension and coronary 
artery disease is warranted.  Accordingly, the appellant is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to him under the VCAA.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway 
v.Principi,  353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v, Brown, 4 Vet. App. 384 (1993). 

Analysis

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, such as hypertension and cardiovascular 
disease, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation. 38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  The veteran qualifies as a 
Vietnam era veteran, as service personnel records show that 
he served in Vietnam from January 9, 1966 to January 8, 1967 
and from December 1, 1967 to November 30, 1968.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia, multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2005); see also 69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. 
Reg. 59,540-42 (Oct. 6, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Hypertension

In this case, the veteran was first diagnosed with 
hypertension in August 1994.  This meets the first 
requirement for service connection, a currently diagnosed 
disorder.  Now the Board must consider whether the veteran's 
diagnosed hypertension is linked to service or a service-
connected disability.  

A complete review of the veteran's service medical records 
shows that he was not diagnosed with hypertension in service.  
In April, May and September 1977, the veteran's blood 
pressure readings were 118/78, 108/60 and 144/96, 
respectively.  In February 1978, the veteran's blood pressure 
readings were 100/70, 120/70, 110/80, 120/96 and 102/76.  His 
blood pressure reading was 128/86 in March 1979.  In 
September 1980, the veteran had a blood pressure reading of 
122/88.  In June 1981, the veteran's blood pressure readings 
were 126/68, 112/72 and 106/76.  In September and October 
1982, the veteran's blood pressure reading were 126/88 and 
124/76, respectively.  At the time of a December 1982 
examination, the veteran's blood pressure readings were 
140/88 and 140/86.  On the occasion of his separation 
examination from the military service, the veteran had a 
blood pressure reading of 126/84.  

A complete review of the veteran's post-service medical 
records shows that from 1983 until 1994 there is no record of 
the veteran's blood pressure readings or any diagnosis of 
hypertension.  The veteran was diagnosed with hypertension in 
August 1994.  Thus, the veteran's hypertension did not 
manifest within one year of service to fall under the 
presumptions set forth under 38 C.F.R. § 3.309.  Moreover, 
the veteran's treating physician at the Martin Army Hospital 
at Fort Benning, Georgia, opined that the veteran currently 
has no complications that are directly due to his service-
connected diabetes mellitus.

Coronary artery disease

The veteran also contends that his coronary artery disease 
should be service connected.  The assertion made by the 
veteran is that he was treated for coronary artery disease 
while in service.  

Service medical records reveal that, in February 1978 the 
veteran was examined and chest x-rays were taken along with 
an electrocardiogram (EKG).  No heart disease was found.  As 
proof for his service-connected claim the veteran cites a 
January 1983 service medical record which stated that the 
veteran "possibly" had a cardiovascular condition.  
However, a stress test of the veteran was performed and it 
showed no heart disease.  Further, clinical evaluation of the 
heart was normal on separation examination in February 1983.  

In 1996, 13 years after the veteran's discharge (April 1983) 
from service, he suffered a myocardial infarction (MI) and 
was diagnosed with hypertension, 
stage 1.  

An August 1997, department of cardiology report from The 
Medical Center, Inc. in Columbus, Georgia, found limited 
acoustic window.  The report also indicated that the 
veteran's left ventricle appeared mildly dilated, and there 
was probably mild concentric left ventricular hypertrophy.  
Overall left ventricular contraction was fair with no 
distinct segmental wall motion abnormalities but the 
impression of slight generalized hypokinesis.  The estimated 
ejection fraction was 55 percent, low normal.  There was left 
atrial enlargement.  There were no definite structural 
valvular abnormalities.  The examiner further stated that 
doppler detected mitral regurgitation was probably mild.  

In November 1997, the veteran had chest x-rays performed at 
The Medical Center, Inc.  These x-rays showed that lateral 
views of the chest were within normal limits and unchanged 
from a study in August 1996.  The impression from the x-ray 
showed no acute disease.

A November 1999 chest x-ray taken at The Medical Center, 
Inc., revealed that the veteran's lungs were hypoinflated, 
but clear.  The cardiomediastinal silhouette was unremarkable 
and unchanged from the prior study (November 1997).  There 
were no pleural effusions seen.  The physician compared the 
November 1999 and November 1997 chest x-rays and found that 
there was a stable chest radiograph from October 1997 without 
evidence of acute cardiopulmonary disease.

In a June 2000 private medical report, the physician stated 
that the veteran had coronary artery disease, status post 
acute myocardial infarction (MI) four years ago, and was 
doing very well.  The acute MI was referencing the veteran's 
1996 heart attack.

The veteran claimed that he was treated in service for 
hypertension and coronary artery disease.  Despite his 
contention, there is no evidence of continuity of 
symptomatology, and such claimed symptomatology has been 
discounted from any incident of service on the basis of the 
competent evidence of record.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  In summary, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  
The Board finds that the 11 years between discharge and the 
first documented evidence of hypertension, and 13 years 
between service and first being diagnosed with coronary 
artery disease, the preponderance of the evidence is against 
service connection on a direct or presumptive basis, neither 
having been manifested within one year of service discharge.  
Moreover, in March 2004 the veteran's treating physician 
opined that the veteran had no complications directly as a 
result of his service-connected diabetes mellitus.  Thus, the 
evidence is also against service connection on a secondary 
basis.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this 
case, the evidence preponderates against the claim and the 
benefit-of- the-doubt rule does not apply.

The Board notes that the veteran maintained he had coronary 
artery disease while in service.  However, after a complete 
review of the service medical records it is clear the veteran 
was tested, in both February 1978 and January 1983, and found 
not to have coronary artery disease.  Furthermore, the Board 
reviewed all of the veteran's blood pressure readings in 
service as well as post-service and there was no evidence of 
hypertension in service or within one of separation from 
service.  

The only other evidence the veteran has submitted that 
supports his service-connection claim are his own lay 
statements.  His statements as to his belief that he has 
hypertension and coronary artery disease related to his 
service are not competent evidence with regard to the nexus 
issue.  See Heuer v. Brown, 7 Vet. App. at 384.  The veteran, 
as a layperson, with no apparent medical expertise or 
training, is not competent to comment on the presence or 
etiology of a medical disorder.  Rather, medical evidence is 
needed to that effect.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his statements do not establish the required 
evidence needed, and the service-connection claim must be 
denied.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


